In an action to recover damages for breach of a contract for the sale of land, plaintiffs appeal from an order of the Supreme Court, Rockland County, entered September 25, 1979, which -denied their motion for partial summary judgment. Order reversed, on the law, with $50 costs and disbursements, plaintiffs’ motion granted and matter remanded to Special Term for an assessment of damages as to the third cause of action. The findings of fact by Special Term that defendants were aware of the existence of a violation when the contract was executed and nevertheless represented that there were no violations, and that the subject violation has not been corrected to the satisfaction of the Building Department of the Town of Blooming Grove, are supported by the record. Evidence that defendants reasonably believed the violation to have been corrected is insufficient to defeat plaintiffs’ motion for partial summary judgment (see Brisbane v Parsons, 33 NY 332). Hopkins, J. P., Lazer, Gibbons and Gulotta, JJ., concur.